Citation Nr: 1119395	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to February 1, 2009, for payment of additional compensation benefits for a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from August 1999 to October 2003.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 determination by the RO.  

In April 2010, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that additional development of the record is warranted prior to further consideration by the Board.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

By a rating action in December 2003, the RO granted the Veteran's claims of entitlement to service connection for the following disorders:

Degenerative disc disease at L4-L5 and L5-S1, evaluated as 10 percent disabling
	A left breast scar, evaluated as 10 percent disabling
	A right breast scar, evaluated as 10 percent disabling
	Bilateral tinea pedis, evaluated as noncompensable

The individual ratings resulted in a combined 30 percent evaluation.  38 C.F.R. § 4.25 (2010).  All ratings became effective October 18, 2003.

On January 30, 2009, the RO received the Veteran's marriage certificate showing that she had gotten married on December 12, 2003.

On February 12, 2009, the RO notified the Veteran that she would be paid compensation at the rate for a veteran with one dependent.  The payment start date was February 1, 2009.  The Veteran disagreed with the payment start date, and this appeal ensued.

During the course of the appeal, such as during her April 2010 hearing before the undersigned Veterans Law Judge, the Veteran reported that she had notified VA of her marriage in January 2004 and that the payment start date should, therefore, revert to at least January 2004.  

In her notice of disagreement, received in February 2009, the Veteran stated that in January 2004, she had informed the VA hospital system and her GI bill program manager of the change in her marital status.  She also stated that in 2006, she informed the VA Vocational Rehabilitation service of the change in her marital status.  Her reports of these notifications, prior to February 1, 2009, could well be relevant to her appeal.  

In a VA Form 9, received in November 2010, the Veteran requested a Board hearing by live video conference.  That video conference has not yet been scheduled.

Inasmuch as there may be outstanding evidence which could support the Veteran's appeal, the claim is remanded for the following actions:

1.  Notify the Veteran of VA's duties to notify and assist her in the development of her claim of entitlement to an effective date prior to February 1, 2009, for payment of additional compensation benefits for a dependent spouse.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2010).

2.  Request that the VA hospital system and the Veteran's GI bill program manager provide the earliest date that each received the Veteran's notice of her December 12, 2003 marriage.  This must be accompanied by a copy of the notice from the Veteran with a time/date stamp as to when it was received.

3.  Request the Veteran's Vocational Rehabilitation Folder for association with the claims file.  

4.  Schedule the Veteran for a video conference.  The notice of that conference to the Veteran must be associated with the claims folder.  

5.  When the actions requested in parts 1, 2, 3, and 4 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to an effective date prior to February 1, 2009, for payment of additional compensation benefits for a dependent spouse.

If the benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


